Title: To John Adams from Charles Francis Adams, 21 August 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather
					Washington D.C. August. 21st 1825—
				
				The past week has scarcely been marked by any occurrence worth relating in a letter, the weather after having been intensely warm on Sunday and Monday cooled off and we have had an Easterly storm ever since. This makes me quite dull as I prefer the Sun with all his fires. General La Fayette after having thrust his benign countenance among us; has gone to other places to make them happy for a time, he is to return however and spend some time with us in a familiar way. This will of course be an addition to the visit, not much relished by my brother John and myself however as we are deprived of our own delightful apartments, and obtain less pleasant ones in exchange. This may be selfishness, to a degree, and consequently I shall presently determine to be patriot enough to make such a sacrifice without complaining a great deal. Who can resist however wishing that the Brandywine was ready? You may think these sentiments very degenerate, my dear Grandfather, in a descendant of yours, but I assure you, we of the third generation look with more impartial eyes on all the actors of the revolution, and are apt to think that we have overpaid our hero, whilst we have overlooked the real essence of the land. The men who made real sacrifices if fame would trumpet them would obtain greater honours, but men are satisfied with one idol and look no farther, content even when conscious that they are doing extreme injustice to the body of strength, that they have been obsequious to one of it’s thumbs. But enough of this, it is an old and a profitless topic.Captain Porter’s trial is over, and Stuart’s is now pending, the sentence in the first case in my humble opinion is correct, it may not meet that of the people.—General Gaines and Governor Troup have been engaged in a weighty war of words in which the former I think by his coolness preserves a superiority more likely to irritate the other to excess. It is a critical business, which may give the administration some troubles but patience will disclose the result until then no opinion can be formed—We are quite attached to Elizabeth here, she has so well domesticated herself with us, and shall regret her departure if it must be. My mother enjoys moderately good health I am very much afraid of a journey for her or I would recommend and urge a visit to you, perhaps a little selfishness here too in me, for I could not pace these lofty rooms alone—John although much thinner than formerly enjoys good health—My father has been much relieved by the late cool weather—Mary has something remarkable for this season but not for her—a cold—This, Sir is the summary of all the family except your humble Servant who begs leave to sign himself / Your dutiful and affectionate GrandsonCharles Francis Adams—
				 
			